DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/21/2021 has been entered. Claims 1-8 remain pending in the application. Claims 1, 3, and 6-8 have been amended and no additional claims have been added. Additionally, Applicant’s amendments to claims 3 and 6-8 overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed 4/6/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10/14/2021, 3/18/2021, and 4/21/2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US20180071866A1), hereinafter Aoki, in view of Fujiwara et al. (US20160354867A1), hereinafter Fujiwara and as further evidenced by Yuewei et al
egarding claim 1, Aoki teaches (Fig. 1) a method for producing an aluminum joined body comprising welding an upper plate (33) and a lower plate (31) overlapped with the upper plate by irradiating a surface of the upper plate with a laser beam (29) ([0008]; [0037]), the welding comprising: forming an auxiliary welding path that is continuous and comprises a reciprocating or circling path ([0040]-[0043]); and forming a main welding path ([0059]-[0060]), wherein molten metal is supplied from the auxiliary welding path to the main welding path (Aoki teaches using both continuous welding in [0059]-[0060] “FIG. 10 is a perspective view of a lap joint formed by continuous laser welding….the fusion-solidification zone 35 may be formed by…continuous laser welding using the laser beam 29 as illustrated in FIG. 10.” and keyhole welding [0038] “beam irradiation may be performed in the manner of “keyhole welding”. Continuous keyhole welding results in molten metal traveling along the welding path to fill the hole created by the concentrated heat source.1). 
While the Aoki reference is silent on the term “Keyhole Welding”.  The term “keyhole welding” itself is a term that is well understood to by one of ordinary skilled in the art as the following process:
“a welding technique in which a concentrated heat source (i.e. a laser beam) penetrates a workpiece, forming a hole at the leading edge of a molten weld pool. As the heat source progresses along the welding direction, the molten metal fills in behind the hole and solidifies to form the weld bead (see Yuewei page 988, column 2 through page 990, column 1 “During the welding process, there are two main fluid flows involved. One is the surface flow which is the interacted flow between the surface metal and inner metal caused by the temperature gradient induced buoyancy force, which is consistent with previous theoretical calculations [11]. Along the wall of the keyhole, there is another fluid flow from the bottom of the keyhole, which is pulled out by the recoil pressure. Meanwhile, this flow also makes the materials ejected upwards to maintain the opening of the keyhole and increases its depth. With the moving of the laser beam, the surface flow goes around the keyhole to the rear of the keyhole and encounters with the ejected flow. After collision, they are combined into a large flow.”).”


    PNG
    media_image1.png
    200
    360
    media_image1.png
    Greyscale

Figure 1: Schematic of the laser keyhole welding process as provided in Fig. 3 of Yuewei et al.

As such, the examiner takes the position that the term “keyhole welding” in Aoki to be inherently cause the limitation of the “molten metal is supplied from the auxiliary welding path to the main welding path”.
While Aoki does not explicitly teach that the main welding path intersects a welding advancing direction and that comprises turning points, after formation of the auxiliary welding path, this claim limitation is not considered inventive.
Aoki teaches that scanning a laser beam in various patterns, such as a circular pattern, a spiral pattern, a parallel-line pattern, and zigzag pattern, is known in the art ([0003]). Additionally, Aoki further teaches both spot welding in a circular pattern ([0040]-[0043]) as well as continuous laser welding (Fig. 10; [0059]-[0060]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the continuous welding path of Aoki to begin with a circular pattern, also as taught by Aoki, and to continue in a path that intersects a welding advancing direction and comprises turning points, a path form known in the art and further taught by Aoki. These path form modifications achieve the same 
Furthermore, Fujiwara teaches (Fig. 2) a laser welding method for joining two workpieces in which the laser is irradiated in a continuously advancing helical path ([0011], [0041]-[0044]). Fujiwara teaches irradiating the laser in a continuously advancing helical path as it ensures the workpiece melts equally on the right and left sides of the weld and suppresses burn-through of the workpiece ([0011] lines 12-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki to incorporate the teachings of Fujiwara to include that that the main welding path intersects a welding advancing direction and that comprises turning points, after formation of the auxiliary welding path.
Regarding claim 2, Aoki further teaches (Figs. 4-5) that the auxiliary welding path has a circular shape ([0040]-[0043]).
Regarding claim 3, Aoki further teaches (Fig. 10) that the main welding path comprises: an initial region continuous from the auxiliary welding path; and a subsequent region that is welded after the initial region is welded ([0059]-[0060]). While Aoki does not explicitly teach that main welding path in the subsequent region has a larger turnaround pitch than the initial region, this claim invention is not considered inventive.
Aoki teaches that scanning a laser beam in various patterns is known in the art ([0003]), as described above. Aoki further teaches forming a welded lap joint constituted by two overlapping plates by continuous laser welding (Fig. 10; [0059]-[0060]), as also described above. Fujiwara teaches irradiating the laser in a continuously advancing helical path ([0011], [0041]-[0044]) of a radius R, as it ensures the workpiece melts equally on the right and left sides of the weld and suppresses burn-through of the workpiece ([0011] lines 12-18), as described above. 

Regarding claim 5, Aoki teaches all of the elements of the claimed invention as described above except that the upper plate and the lower plate are arranged in an inclined manner with respect to a horizontal plane when viewed parallel to the welding advancing direction. Although Aoki does not teach the upper plate and the lower plate are arranged in an inclined manner with respect to a horizontal plane when viewed parallel to the welding advancing direction, this claim limitation is not considered inventive under MPEP § 2144.04—Reversal, Duplication, or Rearrangement of Parts. 
MPEP § 2144.04 cites the court decision from In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that determined claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were “held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” As modifying the overlapping plates to be welded as taught by Aoki ([0008]; [0037]) to be arranged in an inclined manner does not modify the operation of the device, the claim limitation is considered a rearrangement of parts and is thus not considered inventive under MPEP § 2144.04.
Regarding claim 6, Aoki teaches all of the elements of the current invention as stated above except that in the forming the main welding path, an amount of energy applied by the laser beam in an area passing through a first turning point among the turning points is designed to be larger than an 
Fujiwara teaches (Figs. 4-8) a laser welding method in which the amount of energy applied by the laser beam varies based on the coordinate rotation angle of the helical welding proceeding direction so that the amount of energy applied by the laser beam on the left side of the workpiece with respect to the welding proceeding direction is larger than the amount of energy applied by the laser beam on the right side of the workpiece with respect to the welding proceeding direction ([0001]; [0054]-[0055]; [0057]-[0061]). Fujiwara teaches varying the amount of energy in the manner as described above as it ensures the workpiece melts equally on the right and left sides of the weld and suppresses burn-through of the workpiece ([0011] lines 12-18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujiwara to include that in the forming the main welding path, an amount of energy applied by the laser beam in an area passing through a first turning point among the turning points is designed to be larger than an amount of energy applied by the laser beam in an area passing through a second turning point lower than the first turning point among the turning points. 
Regarding claim 7, the combination of Aoki in view of Fujiwara teaches all of the elements of the current invention as stated above. Aoki does not teach that in the forming the main welding path, a welding speed in the area passing through the first turning point is lower than a welding speed in the area passing through the second turning point.
Fujiwara further teaches (Figs. 9-11) that the speed of the laser beam on the left side of the workpiece with respect to the welding proceeding direction varies based on the rotation angle of the helical welding proceeding direction so that the energy provided to the left side of the workpiece with respect to the welding proceeding direction is larger than the amount of energy applied by the laser 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Fujiwara to include that in the forming the main welding path, a welding speed in the area passing through the first turning point is lower than a welding speed in the area passing through the second turning point.
Regarding claim 8, the combination of Aoki in view of Fujiwara teaches all of the elements of the current invention as stated above except that in the forming the main welding path, movement of the laser beam is stopped for a specified period of time in the area passing through the first turning point while irradiation with the laser beam is continued. Although neither Aoki nor Fujiwara explicitly teaches that in the forming the main welding path, movement of the laser beam is stopped for a specified period of time in the area in the neighborhood of the turning point on the vertically upper side while irradiation with the laser beam is continued, this claim limitation is not considered inventive.
Aoki teaches joining two overlapping plates via spot laser welding and continuous laser welding ([0059]), as described above. Fujiwara teaches (Figs. 9-11) that the speed of the laser beam on the left side of the workpiece with respect to the welding proceeding direction varies based on the rotation angle of the helical welding proceeding direction so that the energy provided to the left side of the workpiece with respect to the welding proceeding direction is larger than the amount of energy applied by the laser beam on the right side of the workpiece with respect to the welding proceeding direction ([0064]-[0070]), as described above. Fujiwara further states that the upper and lower limits of the rotation speed of the laser beam are not limited to the values provided ([0069] lines 1-4). 
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Yamaguchi et al. (JP2011173146A), hereinafter Yamaguchi.
Regarding claim 4, Aoki teaches all of the elements of the current invention as stated above except for stopping irradiation with the laser beam after formation of the main welding path and then performing re-irradiation.
Yamaguchi teaches a method of welding a plurality of metal plates together in which a supplemental heating weld process is performed after the main welding process and in the same position as the main welding process ([0009]-[0010]). Yamaguchi also teaches irradiating the welding portion prior to the main welding process ([0013]). Yamaguchi teaches re-irradiating the same welding path as welding defects can be more reliably suppressed ([0010] lines 16-19; [0013] lines 4-6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Yamaguchi to include stopping irradiation with the laser beam after formation of the main welding path and then performing re-irradiation. 
Response to Arguments
Applicant's arguments filed on 5/21/2021 with respect to the 35 U.S.C 103 rejections of claims 1-8 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument for claim 1, claim 1 as amended sets forth “molten metal is supplied from the auxiliary welding path to the main welding path.” Claims 2-8, dependent upon claim 1, are similarly directed. Applicant argues that “Neither Aoki nor Fujiwara discloses that molten metal is supplied from the auxiliary welding path to the main welding path. In addition, neither Aoki nor Fujiwara suggests that it is necessary or desired to provide the auxiliary welding path to supply molten metal to the main welding path in order to enhance the welding quality, for example. Therefore, there is no motivation to modify Aoki for supplying the molten metal from the auxiliary welding path to the main welding path.” (Page 2). Examiner respectfully disagrees.
As briefly described in the 35 U.S.C. 103 rejection of claim 1 above, Aoki teaches using both continuous welding ([0059]-[0060] “FIG. 10 is a perspective view of a lap joint formed by continuous laser welding….the fusion-solidification zone 35 may be formed by…continuous laser welding using the laser beam 29 as illustrated in FIG. 10.”) and keyhole welding ([0038] “beam irradiation may be performed in the manner of “keyhole welding”). Continuous keyhole welding results in molten metal traveling along the welding path to fill the hole created by the concentrated heat source. As molten metal travels along the welding path when performing keyhole/deep penetration welding, Aoki thus discloses that molten metal is supplied from the auxiliary welding path to the main welding path and the amended claim limitation is not considered inventive.
As the combination of Aoki and Fujiwara disclose evert element of claim 1, a prima facie case of anticipation is formed against claim 1. As the 35 U.S.C. 103 rejection of independent claim 1 stands, the 35 U.S.C. 103 rejections of the dependent claims 2-8 are also upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RACHEL R RIZZO/Examiner, Art Unit 3761               

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715